DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“movement mechanism” in claims 6-7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
“movement mechanism” is not found to correspond with sufficiently definite structure. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20 it is unclear as to whether a method or device is being claimed due to the wording of the claims. For example, claim 3 recites “The ultrasonic CT apparatus according to claim 2, wherein among side surfaces of the breast, the member is pressed against a side surface on a foot side of the subject, such that an inclination of a side surface on a head portion side is close to perpendicular”. Claim 10 recites “The ultrasonic CT apparatus according to claim 4, wherein the member includes the 
Regarding claim 1, the claim recites “close to perpendicular”. It is unclear as to what is meant by “close to perpendicular” and what is considered to be close to perpendicular, therefore, the claim is indefinite. 
Regarding claim 12, the claim recites the limitation “angular range”. It is unclear as to what is meant by angular range in the context of claim 12. The claim is interpreted as claiming an angled side surface touching the surface of a breast, however, clarification is needed. 
The term "relatively pressed" in claim 1 is a relative term which renders the claim indefinite.  The term “relatively pressed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "relatively pressing" in claim 20 is a relative term which renders the claim indefinite.  The term "relatively pressing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a breast of a subject”. The claim does not distinguish the limitations of the apparatus from the human body and therefore, falls under the category of claiming the human body.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7. 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), and in view of Ho (US 2017/0224305).

	
With respect to claim 1, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, an ultrasonic CT apparatus (Para [0007], “The present technology uses 3D imaging data obtained by conventional non-Wherein any of the above mentioned imaging modalities are seen to be usable in conjunction with ultrasound including Computed Tomograpy (CT)), comprising: 
a bed provided with a through hole to which a breast of a subject is inserted; 

    PNG
    media_image1.png
    556
    479
    media_image1.png
    Greyscale

Wherein a bed provided with a through hole in which a subject’s breast is inserted is shown in Fig. 1B. 
in the container, a member that propagates or transmits the ultrasonic wave is disposed, and the member is configured to be relatively pressed against a side surface or a nipple portion of the breast such that an inclination of the side surface of the breast is close to perpendicular with respect to a chest wall surface (Para [0036], “FIGS. 20A-D show various MR/US Hybrid biopsy configurations according to the invention. FIG. 20A shows the breast compressed between two sterile, US transparent plates. Imaging and intervention occur from the same side. FIG. 20B shows a configuration with one fenestrated plate one US permeable plate. The needle approaches from the opposite side from US imaging. FIG. 20C shows a plate with larger fenestrations that can be used to introduce a transducer and needle for same-sided imaging and intervention. FIG. 20D shows transducer and needle delivery through the same side using a positioning stage.” Wherein the breast is shown to be pressed against a side surface such that the breast is perpendicular with respect to a chest wall surface, and wherein the member is seen to be transparent as to not interfere with ultrasonic waves, thus, propagating ultrasonic waves transmitted from an ultrasound transducer array) 
However, Piron does not disclose a container disposed below the through hole and provided with an opening to which the breast is inserted; and 
a transducer array configured to emit an ultrasonic wave around the breast in the container, and to receive an ultrasonic wave from the breast. 
In the similar field of high signal-to-noise ratio light spectroscopy of tissue, Islam discloses in at least Fig. 4, a container disposed below the through hole and provided with an opening to which the breast is inserted

    PNG
    media_image2.png
    612
    510
    media_image2.png
    Greyscale

Wherein the container is shown to be below the through hole. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with a container place below a through hole for imaging a breast as disclosed by Islam. 
	The motivation being to allow for the filling of (Para [0049], “a matching fluid with optical properties similar to human breast. In one instance, the matching fluid may comprise water, india ink for absorption, and a fat emulsion for scattering.”) as disclosed by Islam. 
In the similar field of systems for shaping and positioning body tissue, Ho discloses in at least Figs. 1A-C, a transducer array (102) configured to emit an ultrasonic wave around the breast in the container, and to receive an ultrasonic wave from the breast (Para [0032], “Referring to FIGS. 1A to 1C, a breast tomography system 100 of the type that can employ the breast shaping device and the tissue restrictor ring of the present invention comprises an ultrasonic imaging ring array 102 including a 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with (Para [0017], “an ultrasonic ring imaging array configured to circumscribe and translate over the breast”) as disclosed by Ho.  
	The motivation being to provide a (Para [0005], “practical alternative to mammography without tissue compression and many other drawbacks”) as disclose by Ho. 

With respect to claim 2, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, the ultrasonic CT apparatus according to claim 1, wherein the member is a member to be brought into contact with the side surface of the breast (Para [0036], “FIGS. 20A-D show various MR/US Hybrid biopsy configurations according to the invention. FIG. 20A shows the breast compressed between two sterile, US transparent plates. Imaging and intervention occur from the same side. FIG. 20B shows a configuration with one fenestrated plate one US permeable plate. The needle approaches from the opposite side from US imaging. FIG. 20C shows a plate with larger fenestrations that can be used to introduce a transducer and needle for same-sided imaging and intervention. FIG. 20D shows transducer and needle delivery through the same side using a positioning stage.” Wherein the member is shown to be in contact with a side surface of a breast)

With respect to claim 3, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, the ultrasonic CT apparatus according to claim 2. 
 wherein among side surfaces of the breast, the member is pressed against a side surface on a foot side of the subject, such that an inclination of a side surface on a head portion side is close to perpendicular.
In the similar field of high signal-to-noise ratio light spectroscopy of tissue, Islam discloses in at least Fig. 4, wherein among side surfaces of the breast, the member is pressed against a side surface on a foot side of the subject, such that an inclination of a side surface on a head portion side is close to perpendicular 

    PNG
    media_image2.png
    612
    510
    media_image2.png
    Greyscale

Wherein the breast is shown to be compressed against a side by a member (403, 453) on the head side such that the foot side of the breast is perpendicular to the chest wall, and wherein the compression performed on either the head side or foot side is not seen to produce a substantially different result. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with a compression plate (403, 453) to hold the breast against a viewing window for imaging. 
	The motivation being to achieve the propagation of ultrasonic waves throughout breast tissue without refraction or bending of ultrasonic waves.


With respect to claim 4, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 2, wherein the member includes any one of a gel, a bag-shaped film into which a liquid is injected, and a tensioned film (Para [0035], “FIGS. 19A-D illustrate some useful features of the US transparent compression frame according to the present invention. The thin, angled top support member helps support the patient and the U-shaped support frame enables full US imaging access to the breast. FIGS. 19B-D show alternative embodiments of the US permeable membrane with many cut away openings”; (Para [0103], “This fenestrated compression plate consists of a frame 292 with a sterile plastic membrane 294 pulled taut across its surface that can be cut and punctured with a scalpel or a needle (e.g., Opsite.TM. surgical material, or other membrane transparent to ultrasound).” Wherein the sterile plastic membrane 294 is seen as a tensioned film providing for ultrasound propagation without interference)

With respect to claim 5, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 2, wherein the member is fixed to an inner wall surface of the container 

    PNG
    media_image3.png
    757
    590
    media_image3.png
    Greyscale

	Wherein the member is shown to be fixed to an inner wall surface in Figs. 13A-C.

With respect to claim 6, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 2, further comprising: a movement mechanism configured to relatively move the member in a direction of pressing the member toward the breast (Para [0072], “The locking mechanism for the compression plate 102 could be formed by a simple cam mechanism or ratchet and pawl structure which allow the use of one hand to both secure (lock) and position the compression plates 102. The positioning of plate-locking guide rails 120 can be variously positioned as shown in FIG. 5D.” Wherein the locking mechanism is seen as a movement mechanism configured to move the member toward or away from a breast). 

The ultrasonic CT apparatus according to claim 6, wherein the movement mechanism is a mechanism configured to move the member in the container (Para [0072], “The locking mechanism for the compression plate 102 could be formed by a simple cam mechanism or ratchet and pawl structure which allow the use of one hand to both secure (lock) and position the compression plates 102. The positioning of plate-locking guide rails 120 can be variously positioned as shown in FIG. 5D.” Wherein the locking mechanism is seen as a movement mechanism configured to move the member toward or away from a breast, and wherein the member is shown to be in the container in Figs. 13A-C).

With respect to claim 11, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, the ultrasonic CT apparatus according to claim 2. 
However, Piron does not disclose wherein the member is disposed only in an area among inner walls of side surfaces of the container that contacts an angular range of a part of the side surfaces around the breast.
In the similar field of systems for shaping and positioning a tissue body, Ho discloses in at least Figs. 2A-C and 7A, wherein the member is disposed only in an area among inner walls of side surfaces of the container that contacts an angular range of a part of the side surfaces around the breast

    PNG
    media_image4.png
    511
    519
    media_image4.png
    Greyscale

Wherein a member disposed within the inner walls of a container is shown to contact the side surfaces around a breast at an angle that is seen to be within an angular range. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam with a member disposed within the inner walls of a container is shown to contact the side surfaces around a breast at an angle as disclosed by Ho. 
	The motivation being (Para [0006], “to provide systems and methods for performing breast and other ultrasound tomography which provide improved positioning of the breast or other tissue body, improved patient comfort, and which accommodate size variations of the breasts and other tissue bodies among different patients and which allow scans to be performed in a repeatable manner in order to monitor changes in a tissue over time in an individual patient.”) as disclosed by Ho.  



the ultrasonic CT apparatus according to claim 11, wherein the angular range of the part of the side surfaces around the breast is a range of a side surface of the breast on a foot side of the subject.
However, Piron does not disclose wherein the angular range of the part of the side surfaces around the breast is a range of a side surface of the breast on a foot side of the subject.
In the similar field of systems for shaping and positioning a tissue body, Ho discloses in at least Figs. 2A-C and 7A, wherein the angular range of the part of the side surfaces around the breast is a range of a side surface of the breast on a foot side of the subject

    PNG
    media_image4.png
    511
    519
    media_image4.png
    Greyscale

Wherein a member disposed within the inner walls of a container is shown to contact the side surfaces around a breast at an angle that is seen to be within an angular range, and wherein the member is also seen to contact a side surface of a breast on the foot side of a subject. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam with a member disposed 
	The motivation being (Para [0006], “to provide systems and methods for performing breast and other ultrasound tomography which provide improved positioning of the breast or other tissue body, improved patient comfort, and which accommodate size variations of the breasts and other tissue bodies among different patients and which allow scans to be performed in a repeatable manner in order to monitor changes in a tissue over time in an individual patient.”) as disclosed by Ho.  

With respect to claim 13, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 1, wherein the member is a plate-shaped member configured to be brought into contact with a nipple side of the breast such that the breast is pushed up toward a chest wall of the subject (Para [0071], “Various embodiments of rail positions that are possible are shown in FIG. 5D, as well as flexible sling 124 designs to compress the breast against the chest wall.” Wherein the sling is shown to be a plate shaped member brought into contact with the nipple side of a breast to push the breast towards the chest wall of a subject)

With respect to claim 15, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, the ultrasonic CT apparatus according to claim 13.
However, Piron does not disclose a push-up mechanism configured to move the plate-shaped member to a chest wall direction of the subject.
In the similar field of systems for shaping and positioning a tissue body, Ho discloses in at least Figs. 2A-C and 7A, a push-up mechanism configured to move the plate-shaped member to a chest wall direction of the subject (Abstract, “The axially displaceable interface is typically mounted on a telescoping support and the biasing is provided by the same low pressure used to secure the tissue 

    PNG
    media_image4.png
    511
    519
    media_image4.png
    Greyscale

Wherein a telescoping support is shown to push what is seen as a plate-shaped member to a chest wall direction of a subject. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam with telescoping support is shown to push what is seen as a plate-shaped member to a chest wall direction of a subject as disclosed by Ho. 
	The motivation being (Para [0006], “to provide systems and methods for performing breast and other ultrasound tomography which provide improved positioning of the breast or other tissue body, improved patient comfort, and which accommodate size variations of the breasts and other tissue bodies among different patients and which allow scans to be performed in a repeatable manner in order to monitor changes in a tissue over time in an individual patient.”) as disclosed by Ho.

With respect to claim 18, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 1. 
However, Piron does not disclose wherein a camera configured to image a positional relationship between the breast and the member is disposed at a bottom portion of the container.
In the similar field of high signal-to-noise ratio light spectroscopy of tissue, Islam discloses in at least Fig. 4, wherein a camera configured to image a positional relationship between the breast and the member is disposed at a bottom portion of the container (Para [0128], “In one embodiment, a SWIR camera or infrared camera system may be used to capture the images. The camera may include one or more lenses on the input, which may be adjustable…. These are a few examples of infrared cameras, but other SWIR or infrared cameras may be used and are intended to be covered by this disclosure.” Wherein the camera 405 is seen to be configure to image a positional relationship between the breast and the member disposed at the bottom portion of a container.)

    PNG
    media_image2.png
    612
    510
    media_image2.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with a camera 405 to image a positional 
	The motivation being (Para [0009], “a NIR or SWIR super-continuum (SC) laser that is an all-fiber integrated source may be used as the light source for diagnosing cancerous tissue.”) as disclosed by Islam.  

With respect to claim 19, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, a container for ultrasonic CT apparatus which is attached to a lower portion of a breast insertion through hole of a bed of an ultrasonic CT apparatus, and to which the breast is inserted

    PNG
    media_image1.png
    556
    479
    media_image1.png
    Greyscale

Wherein a bed provided with a through hole in which a subject’s breast is inserted is shown in Fig. 1B, wherein 
a member that propagates or transmits an ultrasonic wave is disposed, and the member is configured to be pressed against a side surface or a nipple portion of the breast such that an inclination of the side surface of the breast is close to perpendicular (Para [0036], “FIGS. 20A-D show various MR/US Hybrid biopsy configurations according to the invention. FIG. 20A shows the breast compressed between two sterile, US transparent plates. Imaging and intervention occur from the same side. FIG. 20B shows a configuration with one fenestrated plate one US permeable plate. The needle approaches from the opposite side from US imaging. FIG. 20C shows a plate with larger fenestrations that can be used to introduce a transducer and needle for same-sided imaging and intervention. FIG. 20D shows transducer and needle delivery through the same side using a positioning stage.” Wherein the breast is shown to be pressed against a side surface such that the breast is seen to be perpendicular with respect to a chest wall surface, and wherein the member is seen to be transparent as to not interfere with ultrasonic waves, thus, propagating ultrasonic waves transmitted from an ultrasound transducer array)

With respect to claim 20, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, A breast imaging method comprising: 
a breast shaping step of relatively pressing a member that propagates or transmits an ultrasonic wave against a side surface or a nipple portion of a breast of a subject which is inserted, from a through hole of a bed

    PNG
    media_image1.png
    556
    479
    media_image1.png
    Greyscale

Wherein a bed provided with a through hole in which a subject’s breast is inserted is shown in Fig. 1B.
such that an inclination of the side surface of the breast is close to perpendicular

    PNG
    media_image3.png
    757
    590
    media_image3.png
    Greyscale

Wherein the breast is seen to be close to perpendicular when compressed; and 
an imaging step of generating an image from a received signal, the received signal being obtained by emitting an ultrasonic wave around the breast after shaping, and receiving a reflected wave and/or a transmitted wave (Para [0119], “Through a simple modification to the biopsy system, removal of the compression plates and substitution with an acoustically transparent window held in a frame containing fiducial reference points, the invention can be used to perform hybrid (MR/US) imaging….The real-time US data can be used to position a device accurately into the lesion and to verify its position. This may be done using US exclusively when the lesion can be identified on the US image, or using a combination of the MRI and US data if the lesion is not easily identified using US, or if the patient may have moved.” Wherein the received signal is obtained by emitting ultrasonic waves around a breast after compressing or shaping)
However, Piron does not disclose into a container disposed below the through hole.
In the similar field of high signal-to-noise ratio light spectroscopy of tissue, Islam discloses in at least Fig. 4, a container disposed below the through hole


    PNG
    media_image2.png
    612
    510
    media_image2.png
    Greyscale

Wherein the container is shown to be below the through hole. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron with a container place below a through hole for imaging a breast as disclosed by Islam. 
	The motivation being to allow for the filling of (Para [0049], “a matching fluid with optical properties similar to human breast. In one instance, the matching fluid may comprise water, india ink for absorption, and a fat emulsion for scattering.”) as disclosed by Islam.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), in view of Ho (US 2017/0224305), and further in view of Wollschlaeger (US 6,409,668). 


With respect to claim 8, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 6 and the movement mechanism 
However, Piron does not disclose mechanism Hconfigured to move the container provided with the member relative to the breast.
In the similar field of devices and methods for examining female breasts using ultrasound, Wollschlaeger discloses mechanism configured to move the container provided with the member relative to the breast (Col. 6, lines 23-33, “A housing 11 for the driving mechanism, which extends around the container 6 holding the coupling medium, is set up for adjusting the height of the container 6 holding the coupling medium and, in its lateral edge regions, has a gear wheel 12, which protrudes beyond the extent of the housing 11 of the driving mechanism. The gear wheels 12 engage the gear racks 13, which are firmly connected with the couch 4 by fastening means, which are not shown. On the side of the bottom wall 7, averted from the breasts 2, a linear scanner 14 is disposed, the mounting of which will be described in detail in the following”; (Col. 6, lines 50-56, “The gear wheels 12, which 

    PNG
    media_image5.png
    491
    629
    media_image5.png
    Greyscale

Wherein the mechanism for adjusting the container/box height is shown in Fig. 2, and wherein this is seen as moving the container relative to the breast. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Piron, in view of Islam, in view of Ho with a driving motor, gears, and gear racks configured to move a container in the up or down direction for adjusting the container height relative to a breast as disclosed by Wollshlaeger. 
	The motivation being for foam rubber cushions extending through the opening to lie against the body of the patient, thus, sealing the side walls of the container, and to allow for adjustment of distance between an ultrasound transducer and a breast. 

With respect to claim 17, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 1. 
However, Piron does not disclose wherein the transducer array is disposed outside the container.
In the similar field of devices and methods for examining female breasts using ultrasound, Wollschlaeger discloses in at least Fig. 2, wherein the transducer array is disposed outside the container

    PNG
    media_image5.png
    491
    629
    media_image5.png
    Greyscale

Wherein linear scanner 14 is shown to be disposed outside of the container. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Piron, in view of Islam, in view of Ho with a linear scanner 14 disposed outside of a container disclosed by Wollshlaeger. 
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), in view of Ho (US 2017/0224305), and further in view of Fahmy (Fahmy, Ahmed S., Axel Krieger, and Nael F. Osman. "An integrated system for real-time detection of stiff masses with a single compression." IEEE Transactions on Biomedical Engineering 53.7 (2006): 1286-1293.)


With respect to claim 9, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 4. 
However, Piron does not disclose wherein the member is the bag-shaped film, and is connected to a pump configured to inject the liquid into the bag-shaped film at a predetermined pressure. 
In the similar field of integrated systems for real-time detection of stiff masses with a single compression, Fahmy discloses in at least Fig. 1, wherein the member is the bag-shaped film, and is connected to a pump configured to inject the liquid into the bag-shaped film at a predetermined pressure 

    PNG
    media_image6.png
    306
    356
    media_image6.png
    Greyscale

Wherein the bag is inflated to a predetermined pressure value, wherein the airbag is supplied air from an air pump, and wherein the use of liquid or air is not seen to sufficiently change the desired result. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, in view of Ho with an air bag inflated to a predetermined pressure value as disclosed by Fahmy. 
	The motivation being (Fig. 1, “helps to provide uniform compression to the object”) as disclosed by Fahmy. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), in view of Ho (US 2017/0224305), and further in view of Jones (US 3556081). 

With respect to claim 10, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, The ultrasonic CT apparatus according to claim 4,
wherein the member includes the film and a string that applies tension by pulling the film. 
In the similar field of breast holders for mamographs, Jones discloses in at least Fig. 3, wherein the member includes the film and a string that applies tension by pulling the film (Col. 3, lines 31-40, “To operate the breast holder, movement is applied to the ropes 328 and 330 initially to pull the top edge of the membrane 318 against the breast, thereby to hold the breast away from the chest cavity and without slipping out of the holder when the rest of the breast is placed under compression. Motion is then applied to the ropes 331 and 333 to pull the bottom portion of the membrane 318 against the breast to hold it at approximately uniform thickness over the area through which ultrasound is projected”; (Claim 1, “a pair of flexible membranes in tension held by the underneath side of said patient supporting membrane and positioned within said tank on opposite sides of said opening, said membranes being substantially transparent to compressional wave radiation in at least the ultrasonic range and shaped to accommodate the female breast in compression therebetween” Wherein the member is seen to be a film that is held in tension by a set of ropes) 

    PNG
    media_image7.png
    436
    712
    media_image7.png
    Greyscale


	The motivation being to hold the breast at a uniform thickness over an area in which ultrasound waves are projected. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 2014/012883), in view of Islam (US 2018/0289264), in view of Ho (US 2017/0224305), and further in view of Ebisawa (US 2018/0100832). 

With respect to claim 14, Piron discloses in at least Figs. 1A-B, 5A-D, and 20A-D, the ultrasonic CT apparatus according to claim 13. 
However, Piron does not disclose further comprising: 
a buoyancy member on which the plate-like member is mounted and having buoyancy in water filled in the container to push up the plate-like member.
In the similar field of holding member and acoustic wave apparatuses, Ebisawa discloses a buoyancy member on which the plate-like member (2708) is mounted and having buoyancy in water filled in the container to push up the plate-like member (Para [0090], “FIG. 5 shows a situation where the lower acoustic matching liquid 004 is filled in the vessel 018 under the holding member 002 and No upper matching liquid is stored in the holding member 002 thereon. In FIG. 5, An upper storing space in the holding member 002 is empty. In this case, the acoustic matching liquid 004 stored in the vessel 018 pushed upwardly the holding member 002. As a result, the holding member 002 receives a buoyant force in accordance with a volume of the acoustic matching liquid 004 pushed aside and is pushed upwardly to an upper side in the vertical direction. At this point, when strength of the holding member 

    PNG
    media_image8.png
    366
    525
    media_image8.png
    Greyscale

Wherein the holding member 0022 is seen as a plate-like member having buoyancy in water. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, in view of Ho with a buoyant holding member 0022 that floats upward when submerged as disclosed by Ebisawa. 
	The motivation being (Para [0011], “reducing transmission loss of a subject derived from the holding member and stably holding the subject during an acoustic wave reception inspection period.”) as disclosed by Ebisawa. 

The ultrasonic CT apparatus according to claim 14, further comprising: 
a side member fixed to the inner wall surface of the container and to be pressed against the side surface of the breast (Para [0036], “FIGS. 20A-D show various MR/US Hybrid biopsy configurations according to the invention. FIG. 20A shows the breast compressed between two sterile, US transparent plates. Imaging and intervention occur from the same side. FIG. 20B shows a configuration with one fenestrated plate one US permeable plate. The needle approaches from the opposite side from US imaging. FIG. 20C shows a plate with larger fenestrations that can be used to introduce a transducer and needle for same-sided imaging and intervention. FIG. 20D shows transducer and needle delivery through the same side using a positioning stage.” Wherein the breast is shown to be pressed against a side surface such that the breast is perpendicular with respect to a chest wall surface, and wherein the member is seen to be transparent as to not interfere with ultrasonic waves, thus, propagating ultrasonic waves transmitted from an ultrasound transducer array), wherein 
However, Piron does not disclose provided with a cut-out at a position where the side member is disposed or a buoyancy member. 
In the similar field of systems for shaping and positioning a tissue body, Ho discloses in at least Figs. 6A-C, provided with a cut-out at a position where the side member is disposed (Para [0058], “Referring now to FIG. 6A and 6B, a restrictor ring or plate 172 may be placed over and attached to the ultrasonic ring imaging array 102 in order to displace breast tissue as the transducer is vertically scanned over the breast, as will be described in greater detail below. The restrictor ring 172 will have an inner aperture or opening 174 which has dimensions which are smaller than those of the inside of the imaging array 102, thus creating an “overhang” or “offset” to push tissue away from the active inner surface of the array. Typically, the restrictor ring 172 will provide an overhang of at least 1 cm”)

    PNG
    media_image9.png
    715
    519
    media_image9.png
    Greyscale
 
Wherein restrictor ring 174 is seen to be a member provided with a cut-out at a position where a side member is disposed. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, with a restrictor ring 174 is seen to be a member provided with a cut-out at a position where a side member is disposed as disclosed by Ho. 
	The motivation being (Para [0059], “an imaging system can be optimized for many women with differing anatomies.”) as disclosed by Ho. 
In the similar field of holding member and acoustic wave apparatuses, Ebisawa discloses a buoyancy member on which the plate-like member (2708) is mounted and having buoyancy in water filled in the container to push up the plate-like member (Para [0090], “FIG. 5 shows a situation where the lower acoustic matching liquid 004 is filled in the vessel 018 under the holding member 002 and No upper matching liquid is stored in the holding member 002 thereon. In FIG. 5, An upper storing space in 

    PNG
    media_image8.png
    366
    525
    media_image8.png
    Greyscale

Wherein the holding member 0022 is seen as a plate-like member having buoyancy in water. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Piron, in view of Islam, in view of Ho with a buoyant holding member 0022 that floats upward when submerged as disclosed by Ebisawa. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793